COURT OF APPEALS OF VIRGINIA


Present:   Judges Bray, Annunziata and Overton


DEANGELA CONNER
                                                 MEMORANDUM OPINION *
v.   Record No. 0460-98-4                            PER CURIAM
                                                  SEPTEMBER 8, 1998
ARLINGTON COUNTY DEPARTMENT
 OF SOCIAL SERVICES


            FROM THE CIRCUIT COURT OF ARLINGTON COUNTY
                   Benjamin N.A. Kendrick, Judge
           (Denman A. Rucker; Rucker & Rucker, on
           brief), for appellant.

           (Mary E. Craig, Assistant County Attorney, on
           brief), for appellee.



     DeAngela Conner (mother) appeals the decision of the circuit

court terminating her residual parental rights to her son,

Derrick.   The circuit court found that the Arlington County

Department of Social Services (DSS) presented clear and

convincing evidence sufficient under Code § 16.1-283(B) and (C)

to support its petition to terminate mother's parental rights.

On appeal, mother contends that the trial court erred in finding

the evidence sufficient under the statute because the child did

not face a serious and substantial threat to his life, health,

and development; he could be safely returned to mother within a

reasonable period of time; and mother was willing and able to

remedy the conditions which led to the child's foster care

     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
placement.   Upon reviewing the record and briefs of the parties,

we conclude that this appeal is without merit.   Accordingly, we

summarily affirm the decision of the trial court.   See Rule

5A:27.

     "When addressing matters concerning a child, including the

termination of a parent's residual parental rights, the paramount

consideration of a trial court is the child's best interests."

Logan v. Fairfax County Dep't of Human Development, 13 Va. App.

123, 128, 409 S.E.2d 460, 463 (1991).
          "In matters of a child's welfare, trial
          courts are vested with broad discretion in
          making the decisions necessary to guard and
          to foster a child's best interests." The
          trial court's judgment, "when based on
          evidence heard ore tenus, will not be
          disturbed on appeal unless plainly wrong or
          without evidence to support it."


Id. (citations omitted).   "Code § 16.1-283 embodies 'the

statutory scheme for the . . . termination of residual parental

rights in this Commonwealth' [which] . . . 'provides detailed

procedures designed to protect the rights of the parents and

their child,' balancing their interests while seeking to preserve

the family."   Lecky v. Reed, 20 Va. App. 306, 311, 456 S.E.2d

538, 540 (1995) (citations omitted).

     Code § 16.1-283(B) provides that the residual parental

rights of a parent of a child found by the court to be neglected

or abused may be terminated if the court finds that it is in the

child's best interests, that the neglect or abuse presents a

serious and substantial threat to the child's life, health or



                               - 2 -
development, and that it is not reasonably likely that the

conditions resulting in the neglect or abuse can be substantially

corrected or eliminated to allow the child's safe return within a

reasonable period of time.    See Code § 16.1-283(B)(1) and (2).

     Code § 16.1-283(C) provides that the residual parental

rights of a child placed in foster care may be terminated if the

trial court finds it is in the best interests of the child and,

in pertinent part,
          [t]he parent or parents, without good cause,
          have been unwilling or unable within a
          reasonable period not to exceed twelve months
          to remedy substantially the conditions which
          led to the child's foster care placement,
          notwithstanding the reasonable and
          appropriate efforts of social, medical,
          mental health or other rehabilitative
          agencies to such end.

Code § 16.1-283(C)(2).

     The child was placed in foster care as a result of mother's

arrest for shoplifting.   The child was with mother at the time of

her arrest.   At the time Derrick came into foster care, he could

not read, write, or recognize numbers, although he was eight

years old; he used an alias and was trained to lie and steal by

mother; and he suffered from personality and emotional problems.

He was emotionally detached, and lacked a sense of stability.

Prior to the time the child was placed in foster care, he and

mother did not have stable housing.     They sometimes stayed in

hotels, where the child was locked in the bathroom as mother

"dated" men for money.    The child also reported to his social



                                - 3 -
worker that they slept under bushes.

     The evidence also demonstrated that mother did not cooperate

with therapy for herself or work with the counselors and school

personnel seeking to provide assistance to her child.    Mother

visited the child, but failed to use the visits to interact

positively with the child.   Mother examined the child looking for

rashes and injuries, then argued with the supervising social

workers.    Mother often complained that she had other things to do

during visitation or got angry and left early.    After visits with

mother, the child's negative behaviors, such as stealing and

lying, would increase.   Mother failed to attend family counseling

sessions.   She was combative with DSS personnel and failed to

demonstrate an understanding of her son's needs.
     The trial court found that the child was neglected and

abused; that the neglect and abuse presented a serious and

substantial threat to his life, health and development; that it

was not reasonably likely that the conditions which resulted in

the neglect and abuse could be substantially corrected within a

reasonable period of time, despite the reasonable and appropriate

efforts of DSS; and that it was in the best interests of the

child to terminate mother's parental rights.

     Credible evidence supported the trial court's determination

that the child was neglected and abused.    While in mother's care,

the child learned to steal and lie.     He was educationally delayed

and emotionally disturbed.   The family lacked a stable residence.




                                - 4 -
Credible evidence also supported the trial court's finding that

the underlying conditions could not be corrected within a

reasonable period of time.    Over the course of three years,

mother failed to work with those seeking to assist the child.

She did not, or could not, place his needs above her own anger

and resentment towards DSS.   She delayed signing his

instructional plan and minimized his educational and emotional

problems.   She criticized his foster home, insinuating that he

was not being cared for properly.   Mother failed to appreciate

the seriousness of his problems with stealing and lying and

repeatedly modeled these same behaviors before the child.

Finally, DSS presented clear and convincing evidence that it was

in the best interests of the child to terminate mother's parental

rights.   While there was some evidence that any termination

causes difficulty for a child, the specific evidence also

demonstrated that the child was cared for properly while in

foster care, that his needs were being addressed, and that his

behavior was improving.
     Therefore, the trial court's determination that DSS met the

statutory requirements of Code § 16.1-283 to terminate mother's

parental rights was not plainly wrong or lacking in evidence to

support it.   Accordingly, the decision of the circuit court is

summarily affirmed.

                                                         Affirmed.




                                - 5 -